DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/158,933. Receipt of the RCE, amendments, and arguments filed on 11/03/2022 is acknowledged.
Claims 18-32 are pending.
Claims 1-17 are cancelled.
Claims 18-32 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/03/2022 has been entered.

Claim Objections
Claims 18 and 24 are objected to because of the following informalities: the last line of claims 18 and 24 have the term “and” as the very last word without further limitations after the term “and” and thus “and” should be removed; line 6 of claim 24 defines “the second middle second,” which instead should define --the second middle section-- to properly refer back to such a limitation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication 2008/0115699) in view of Ruping (U.S. Patent 1,229,528).
Regarding claim 18, Miller et al. disclose a wooden stepped dowel (see figure 2) comprising:
a base section (#56) having a first circumference (see figure 2);
a middle section (#58/60) having a second circumference smaller than the first circumference (see figure 2); and
a tip section (#62) having a third circumference smaller than the second circumference (see figure 2),
wherein the middle section is generally cylindrical in shape with a grooved outer surface (see figure 2 at #80), and
wherein the tip section is a cylinder that includes a smooth outer surface and a flat terminal end (see figure 2).
However, Miller et al. disclose the use of a grooved outer surface for the dowel middle and base sections and not a threaded outer surface as defined for the middle section. It is highly well known in the art, as evidenced by Ruping, that both grooves and screw threads are common exterior surface features of wooden dowels in order to engage boreholes which the dowel is to be received within. See page 1, ll. 44-53. Therefore, it would have been obvious to have substituted the grooves of Miller et al. for screw threads, as taught in Ruping, in order to increase the connection strength between the dowel and borehole it is to be placed within, where Ruping teaches that grooves and screw threads are obvious connection features which can be substituted for one another on the exterior surface of a wooden dowel to yield the same predictable result of attaching the dowel to the borehole.
Regarding claim 19, Miller et al. in view of Ruping render obvious the middle section further comprises a plurality of sections (Miller et al.; sections #58 and #60), with each successive section having a smaller circumference than the last (see figure 2 of Miller et al.); and each of the plurality of sections is generally cylindrical in shape with a threaded outer surface that includes a thread (see figure 2 of Miller et al., where both middle sections #58 and #60 comprise of grooves on an exterior surface thereof, where such grooves would be exchanged for threads as taught in Ruping and as explained above).
Regarding claim 21, Miller et al. in view of Ruping render obvious the middle section comprises substantially parallel sides when viewed from a side of the middle section except portions of the middle section that include the thread (see figure 2 of Miller et al., where the middle sections comprise substantially parallel sides except for where the grooves/threads are located).
Regarding claim 22, Miller et al. in view of Ruping render obvious the thread of the middle section is single-start thread (figure 2 of Miller et al. depicts the grooves of each section are separate from one another and spaced from the ends of each respective section, where the threads, as taught in Ruping, would similarly be spaced from the ends and thus comprise a single start thread that extends along that respective section).
Regarding claim 23, Miller et al. in view of Ruping render obvious the thread of each of the plurality of sections together form a multi-start thread (As depicted in figure 2 of Miller et al., the grooves of each section are separate from one another and spaced from the ends of each respective section, where the threads, as taught in Ruping, would similarly be spaced from the ends and thus the threads of each threaded section #56, #58, and #60 would comprise of a separate thread that forms the multi-start thread of the assembly, as similarly disclosed and depicted in the present application. Furthermore, it would have been obvious to have threaded each section of Miller et al. in view of Ruping to comprise of the same thread pitch so as to properly form the multi-start thread in order to properly allow rotation and engagement of the dowel with threads within a borehole it is to be inserted within.).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Ruping and Van Cor (U.S. Publication 2008/0273941).
Regarding claim 20, Miller et al. in view of Ruping render obvious the claimed invention except specifically for the middle section together with the thread comprise a generally sinusoidal profile when viewed from a side of the middle section. However, it is highly well known in the art, as evidenced by Van Cor, that screw threads can take on multiple different configurations, such as sinusoidal as depicted in figure 25B, in order to engage threads of a borehole which the fastener is to be inserted within. Therefore, it would have been obvious to have constructed the screw thread of the dowel of Miller et al. in view of Ruping to comprise of a generally sinusoidal profile, as taught in Van Cor, since such a profile is a known shape and configuration used for screw threads in the art and would have yielded predictable results of attaching a dowel to a borehole when used upon a dowel.

Claim(s) 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Publication 2004/0099339) in view of Miller et al., or in the alternative in view of Miller et al. and Ruping.
Regarding claim 24, Miller disclose a stepped dowel comprising:
a first middle section (#122) having a first circumference (see figure 3);
a second middle section (#116) having a second circumference (see figure 3);
a first tip section (#124) adjoining the first middle section (see figure 3), the first tip section having a circumference smaller than the first circumference (see figure 3); and
a second tip section (#118) adjoining the second middle section, the second tip section having a circumference smaller than the second circumference (see figure 3),
wherein the first middle section is generally cylindrical in shape and the second middle section is generally cylindrical in shape (see figure 3), and
wherein the first tip section and the second tip section are each a cylinder that includes a smooth outer surface and a flat terminal end (see figures 1 and 3).
Paragraph 23 of Miller discloses the dowel can be multi-grooved, spiral grooved (which can be considered an outer threaded surface as defined), or may have other patterns of grooves or similar structures; however, Miller depicts such grooves are provided on every section and not just on the middle sections such that the tip sections have smooth outer surfaces as defined. Miller et al. teach that the middle and base sections of a wooden dowel can comprise of grooved outer surfaces while the tip #62 is smooth in order to assist in insertion of the dowel within the borehole. Therefore, it would have been obvious to have constructed the dowel of Miller such that the middle sections comprise of a spiral groove while the tip sections have smooth outer surfaces, as taught in Miller et al., in order to allow for easier initial insertion of the dowel within the borehole during use. 
Furthermore, if the Examiner is considered to over broadly interpret the spiral grooved outer surface of the middle sections of Miller as meeting the “thread” limitations of claim 24, it is highly well known in the art, as evidenced by Ruping, that both grooves and screw threads are common exterior surface features of wooden dowels in order to engage boreholes which the dowel is to be received within. See page 1, ll. 44-53. Therefore, it would have been obvious to have substituted the grooves of Miller for screw threads, as taught in Ruping, in order to increase the connection strength between the dowel and borehole it is to be placed within, where Ruping teaches that grooves and screw threads are obvious connection features which can be substituted for one another on the exterior surface of a wooden dowel in order to yield the predictable result of attaching a dowel to a borehole.
Regarding claim 25, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious the first circumference is the same as the second circumference (see figures 2 and 3 of Miller).
Regarding claim 26, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious the first middle section adjoins the second middle section to form a continuous middle section (for rejection purposes of claim 26, the middle sections can be considered elements #114 and #120 of figure 3 of Miller, where such middle sections adjoin one another and form a continuous middle section).
Regarding claim 27, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious a base section (Miller; #114 and #120 form the base section) having a third circumference (see figure 3 of Miller) larger than the first circumference and the second circumference (see figure 3 of Miller), wherein a first end of the base section adjoins the first middle section (see figure 3 of Miller), and a second end of the base section adjoins the second middle section (see figure 3 of Miller).
Regarding claim 28, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious the first middle section further comprises a first plurality of sections (sections #122 and #120 of Miller), with each successive section having a smaller circumference than the last (see figure 3 of Miller); and each of the first plurality of sections is generally cylindrical in shape with a threaded outer surface that includes a thread (see figure 3 of Miller, where such middle sections comprise of a thread as explained above in the rejection of claim 24).
Regarding claim 29, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious wherein the second middle section further comprises a second plurality of sections (sections #114 and #116 of Miller), with each successive section having a smaller circumference than the last (see figure 3 of Miller); and each of the second plurality of sections is generally cylindrical in shape with a threaded outer surface that includes a thread (see figure 3 of Miller, where such cylindrical middle sections comprise of threads as explained above in the rejection of claim 24).
Regarding claim 30, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious the first thread is a single-start thread (figure 2 of Miller et al. depicts the grooves of each section are separate from one another and spaced from the ends of each respective section, where the spiral grooves/threads, as taught in Miller, would similarly be spaced from the ends and thus comprise a single start thread that extends along that respective middle section as defined).
Regarding claim 31, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious the thread of each of the first plurality of sections together form a multi-start thread (as depicted in figure 2 of Miller et al., the grooves of each section are separate from one another and spaced from the ends of each respective section, where the spiral groove/threads, as taught in Miller, would similarly be spaced from the ends and thus the threads of each threaded section #116, #114, #120, and #122 would comprise of a separate thread that forms the multi-start thread of the assembly, as similarly disclosed and depicted in the present application).
Regarding claim 32, Miller in view of Miller et al., or in the alternative in view of Miller et al. and Ruping, render obvious the threaded stepped dowel is made of a wooden material (paragraph 30 of Miller disclose the dowel can be constructed from wood).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-32 have been considered but are moot because Applicant’s amendments to the claims required the use of different primary references and rejections that were not previously used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635